Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
defining, by the one or more processors, a backup policy of the data protection system based on the consolidation policy of the time series database; generating, by the one or more processors, backups of the data in the time series database in accordance with the backup policy by the data protection system, wherein consolidation policy includes consolidation data that identifies when data in the time series database is downscaled, the data including time series data, wherein the data in the time series database loses resolution when the data is downscaled; wherein the backup policy ensures that the backups are generated before the data in the time series database is downscaled or discarded such that the backups contain full resolution copies of the time series data, wherein the backups further include backups of downscaled versions of the data in the time series database, wherein the downscaled versions have different resolutions of the data in the time series database; and updating, by the one or more processors, a catalog that identifies where the backups are stored and resolutions of the backups (in claims 1, 11).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169